—Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered October 21, 1999, convicting him of attempted rape in the first degree, unlawful imprisonment in the second degree, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention that the Supreme Court erroneously permitted statements made by the victim to law enforcement officials to be admitted under the “excited utterance” exception to the hearsay rule (People v Edwards, 47 NY2d 493; see, People v Johnson, 272 AD2d 555; People v Simpson, 238 AD2d 611; People v Cannon, 228 AD2d 513). In any event, any error would have been harmless in light of the overwhelming evidence of guilt (see, People v Crimmins, 36 NY2d 230; People v Furtado, 182 AD2d 637). Ritter, J. P., S. Miller, McGinity and Townes, JJ., concur.